Citation Nr: 1224882	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-17 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUES
 
1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.
 
2.  Entitlement to special home adaptation.
 
3.  Entitlement to specially adapted housing.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to October 1970.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In his April 2009 Substantive Appeal, the Veteran requested a Board hearing at the RO, but later withdrew his request in December 2009.  The Board will therefore proceed with a decision.
 
In a June 2012 Informal Hearing Presentation, the Veteran's representative raised a claim to reopen the issue of entitlement to service connection for residuals of left frontal parietal subdural hematoma from gunshot wound with left hemiparesis, secondary to an anxiety disorder.  The RO adjudicated this claim in February 2011, but the Veteran did not submit a notice of disagreement with this decision or perfect an appeal to the issue.  As such, it is not presently before the Board and the claim to reopen is referred to the RO for further development and consideration.
 
 
FINDINGS OF FACT
 
1.  The Veteran is service connected only for an anxiety disorder.
 
2.  The Veteran is not service connected for a disability that causes a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.
 
3.  The Veteran is not service connected for blindness in both eyes with 5/200 visual acuity or less, or for the anatomical loss or loss of use of both hands.
 
4.  The Veteran is not service connected for blindness in either eye, and he does not have a service connected anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).
 
2.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.809a (2011).
 
3.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.809 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Veterans Claims Assistance Act 
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in the March 2009 Statement of the Case of the information and evidence needed to substantiate and complete his claims.  The case was readjudicated in April 2011.  In view of the benefits for which the Veteran applied, a disability rating or effective date is not material, even if allowed.  Further, in the decision below, the Board denies the benefit sought.  Hence, any error was harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds VA substantially complied with all notice requirements.
 
VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
II.  Factual Background
 
In May 1981, the Veteran shot himself with a pellet gun to the temple.  A medical report from the Ohio State University Hospital reflects that the Veteran was a known alcoholic who went through withdrawal, delirium tremens with hallucinations, and a treatment program eight weeks prior to the incident.  He had reportedly been consuming alcohol around the time of the incident.  Upon hospital admission, a CT scan revealed left frontoparietal subdural hematoma with left lateral ventricle filled with blood.  After surgery, the Veteran's left side remained in a hemiparesis state.  
 
Records following this incident, including a March 1984 statement from Dr. G., reflect that the Veteran's hemiplegia of the left arm and leg continued and that he required a short-leg brace and a cane to walk.  
 
An April 1992 VA examination report notes that the Veteran had been wheelchair-bound since 1981.  While he could walk with the assistance of a cane, he could only walk less than one block. 
 
A March 2009 medical statement for consideration of aid and attendance, completed by a VA physician, notes diagnoses of left hemiplegia, chronic back pain, right shoulder rotator cuff tear, and arthritis.  The examiner indicated that the Veteran was unable to walk without the assistance of another person, and that he needed to use an electronic scooter and a quad cane.  With respect to the upper extremities, the VA physician noted that the Veteran could not use the left upper extremity and could not button clothing.  Though he could feed himself with set up, his wife usually fed him.  With respect to ability to tend to hygiene needs, the examiner indicated that the Veteran could not bathe without the help of an aide or his wife.  As regards the lower extremities, the Veteran had left leg weakness due to hemiparesis.  Other notable symptoms include chronic back pain, poor balance, and poor memory.  The Veteran was not blind.  The examining physician opined that the Veteran required the daily personal health care services of a skill provider without which the claimant would require hospital, nursing home, or other institutional care.
 
A June 2009 VA outpatient treatment report reflects that the Veteran was seen for chronic back and right shoulder pain, and left hemiplegia.  The treating physician noted that the Veteran used an electronic scooter, that he had a ramp at his home and lift on his van to transport it.  He was able to ambulate short distances inside his home with a quad cane and his wife for assistance.  The Veteran also had a home health aide who came three times a week to assist him with bathing and home care.  He saw an occupational therapist at his home for possible left hand/wrist splinting.  The treating physician noted that right shoulder range of motion was severely limited and an x-ray showed chronic rotator cuff tear.  The Veteran also had upper back pain.  The Veteran reported that he was looking to get his physical disabilities service-connected so he could get additional money to help with remodeling of his home for wider doorways and bathroom improvements.  
 
In March 2010, the Veteran presented for check-up of his chronic back and shoulder pain and left hemiplegia.  He was using a motorized scooter and quad cane for assistance with walking short distances in the home.  He continued to receive home health care assistance three times a week.


III.  Analysis
 
A.  Adaptive Equipment
 
Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 
 
A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: (i) The loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 
 
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334  1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 
 
The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.
 
A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 
 
The record reflects that the Veteran is service-connected only for an anxiety disorder.  While the Veteran has attempted to obtain service connection for residuals of a left frontal parietal subdural hematoma from gunshot wound, with left hemiparesis, this claim has been denied in previous rating decisions, and he has not perfected an appeal.  Thus, while the Veteran has left hemiparesis, and is essentially unable to use his left upper and lower extremities; and while he requires an electronic scooter or quad cane for walking, these disorders are not attributable to a service-connected disability.  In addition, there is no indication in the record that the Veteran experiences a service connected permanent impairment of vision of both eyes or ankylosis of one or both knees or of one or both hips.  
 
Simply, the Veteran is not an "eligible person," as defined by 38 C.F.R. § 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because he is not service connected for loss of use of the left upper or lower extremity.  The Veteran is not service connected or in receipt of compensation for any other disability.  
 
In summary, a service connected or compensated loss or permanent loss of use of one or both feet, a service connected or compensated loss or permanent loss of use of one or both hands, a service connected or compensated permanent impairment of vision of both eyes to the required specified degree, or a service connected or compensated ankylosis of one or both knees or of one or both hips has not been demonstrated.  While the Veteran experiences significant difficulties with mobility and self-care due to his nonservice connected left hemiparesis, the pertinent criteria have not been met, and he is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only. 
 
B.  Special Home Adaptation
 
In order for the Veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he must be entitled to service connected compensation for a permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
 
The above-described medical evidence does not indicate that the Veteran suffers from blindness in both eyes, or loss of use of both hands, let alone reflect that service connected compensation has been established for either disability.  Thus, entitlement to a special home adaptation must also be denied.  
 
C.  Specially Adapted Housing
 
A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).
 
As indicated above, the Veteran is service-connected only for anxiety.  While he experiences left hemiparesis affecting both the left upper and lower extremities requiring use of an electronic scooter and quad cane for assistance with walking, because service connection is not in effect for these disabilities, a certificate for specially adapted housing is not warranted.  The record also fails to demonstrate service connected blindness in both eyes, residuals of organic disease, or any other service connected disability for which a certificate of eligibility for assistance in acquiring specially adapted housing is warranted.  As such, this claim must be denied.
 
In reaching the above determinations, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.
 
Entitlement to special home adaptation is denied
 
Entitlement to specially adapted housing is denied.         


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


